Case: 20-50371     Document: 00516048662         Page: 1     Date Filed: 10/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                October 8, 2021
                                  No. 20-50371
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeremiah Ybarra,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:16-CR-523-1


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Jeremiah Ybarra, federal prisoner # 55024-280, is serving a 10-year
   sentence imposed in 2017 after a jury convicted him of possession with intent
   to distribute methamphetamine. He moves for leave to appeal in forma
   pauperis (IFP) from the denial of his motion for a sentence reduction under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50371      Document: 00516048662          Page: 2   Date Filed: 10/08/2021




                                    No. 20-50371


   the First Step Act of 2018 (the Act). See Pub. L. No. 115-391, § 401(a)(2)(B),
   132 Stat. 5194, 5220 (2018). Ybarra fails to challenge the district court’s
   ruling that § 401 of the Act is not retroactive in his case. He has thus waived
   the issue. See Frazier v. Wingo, 717 F.3d 447, 448 (5th Cir. 2013). Regardless,
   the district court was correct. Under § 401(c) of the Act, § 401(a)(2)(B) is
   not retroactive because Ybarra was sentenced before the Act’s 2018 effective
   date. Because Ybarra fails to identify any nonfrivolous issue for appeal, his
   motion for IFP is denied and his appeal is dismissed. See McGarrah v. Alford,
   783 F.3d 584, 584 (5th Cir. 2015); United States v. Boutwell, 896 F.2d 884,
   889-90 (5th Cir. 1990); Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir 1997);
   5th Cir. R. 42.2.
          IFP DENIED; APPEAL DISMISSED.




                                         2